Joseph S. Levine, J.
Defendant served her first interrogatories on May 5, 1975. When plaintiff did not object to or answer the interrogatories within the period required, defendant’s attorney called plaintiff’s attorney’s office to inquire whether the answers would be given, but got no answer to that inquiry.
Defendant then moved for an order under CPLR 3124 to compel answers to the interrogatories. By order dated August 19, 1975, Judge Dominick Corso ordered that the plaintiff be stayed from further proceedings unless the interrogatories were answered on or before September 5, 1975. Despite notice of entry of this order, plaintiff did not answer the interrogatories.
Pursuant to the CPLR, and Judge Corso’s order, defendant moves to dismiss the complaint, and demanded that opposing papers be served five days prior to this motion as is provided by CPLR 2214 (subd [b]).
*809Plaintiff is precluded from any further proceedings herein and defendant’s motion to dismiss the complaint is granted. (CPLR 3126).